Order entered January 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01253-CV

   G.T., L.T., INDIVIDUALLY AND A/N/F OF THE MINOR O.T., ET AL., Appellants

                                               V.

                        DARIUS MCCLINTON-HUNTER, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-01692-2013

                                           ORDER
       We GRANT appellants G.T., L.T., J.C., and S.C.’s January 22, 2014 joint motion for

extension of time to file brief and ORDER the brief filed no later than February 21, 2014.

Appellants are cautioned that no further extensions will be granted absent exigent circumstances.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE